                                          33 Filed 12/08/20
          Case 7:20-cv-02208-KMK Document 35       12/07/20 Page 1 of 1


                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com


                                                                      212.634.3092 direct
                                                                      randoh@sheppardmullin.com
BY ECF                               December 7, 2020
The Honorable Kenneth M. Karas
United States District Judge
United States District Court, Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and
United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:      Loyal Bank, et. al. v. Mastercard International Incorporated
                7:20-cv-02208 (KMK)

Dear Judge Karas:

         This law firm represents Defendant Mastercard International Incorporated (“Mastercard”)
in the above-referenced matter. Pursuant to Your Honor’s Individual Practices in Civil Cases
Rule 9.A, we write to respectfully request that Your Honor issue an order permitting Mastercard
to file under seal Exhibit D to Mastercard’s Motion to Dismiss (the “Exhibit”).

         The information that Mastercard has redacted from the Exhibit is not relevant to the
subject matter of this action. Further, Mastercard is not relying upon the redacted information in
support of its Motion to Dismiss. Finally, the redacted portions of the Exhibit contain
confidential Mastercard information with regard to the amounts of fees charged to licensees.
Under this Court’s rules and the precedents of this Circuit, documents may be sealed where they
contain confidential business information. Standard Inv. Chartered, Inc. v. Fin. Indus., 347 Fed.
App’x. 615, 616-17 (2d Cir. 2009) (“interest in protecting confidential business information
outweighs the qualified First Amendment presumption of public access.”). This is particularly
the case where, as here, the redacted information is irrelevant to the action and is only included
in the filing because it happens to appear on the same page as the relevant provision, which is
being filed publicly.

       Per this Court’s Rules, Mastercard will contemporaneously e-file under temporary seal
the Exhibit, publicly file a redacted version of the Exhibit, and relate them both to this motion.

         For the foregoing reasons, Mastercard respectfully requests that the Exhibit be permitted
to be filed under seal. We thank Your Honor for your time and attention to this matter.
     Granted.
                                                              /s/Rena Andoh
     So Ordererd.                                             RENA ANDOH

Enclosures              12/8/20

cc:    All Counsel of Record
